Citation Nr: 0615778	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  02-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person 
(A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2001 rating action that granted SMP based on 
housebound status, but denied it based on A&A.  The veteran 
filed a Notice of Disagreement with the denial of SMP based 
on A&A in May 2001, and the RO issued a Statement of the Case 
(SOC) in November 2001.  The veteran filed a Substantive 
Appeal in January 2002.  The RO issued a Supplemental SOC 
(SSOC) in July 2002, reflecting the RO's continued denial of 
SMP based on A&A.

In March 2003, the veteran and his wife testified during a 
Board videoconference hearing before the undersigned Veterans 
Law Judge (VLJ); a transcript of the hearing is of record.

In June 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued denial of the claim (as reflected in the June 
2004 and February 2005 SSOCs), and returned this case to the 
Board for further appellate consideration.  

In July 2005, the undersigned VLJ granted the veteran's 
representative's June 2005 motion to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

In July 2005, the Board again remanded this matter to the RO 
for further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued denial of the claim (as reflected in the 
February 2006 SSOC), and returned this matter  to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's disabilities include chronic obstructive 
pulmonary disease, coronary artery disease status post 
coronary artery bypass graft, peripheral vascular disease, 
hypertension, arthritis of the hips and lumbosacral spine, 
hearing loss, and tinnitus.

3.  The veteran is neither bedridden nor a patient in a 
nursing home, and the weight of the competent evidence 
establishes that the veteran's disabilities do not render him 
unable to care for most of his daily needs without requiring 
A&A.


CONCLUSION OF LAW

The criteria for an award of SMP based on A&A are not met.  
38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

July 2003 and August 2005 post-rating RO notice letters 
informed the appellant and his representative of the criteria 
for entitlement to SMP based on A&A, as well as of VA's 
responsibilities regarding notification and assistance due 
him in the claim.  Moreover, through the March 2001 rating 
action, the November 2001 SOC, the July 2002, June 2004, 
February 2005, and February 2006 SSOCs, the RO notified the 
veteran and his representative of the criteria for the 
benefit sought on appeal, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  After each, they 
were afforded an opportunity to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the July 2003 and August 2005 RO letters 
provided notice that VA would make reasonable efforts to help 
the appellant get evidence necessary to support his claim, 
such as medical records (including private medical records), 
if he gave it enough information, and, if needed, 
authorization, to obtain them.  The latter RO letters further 
specified what records VA was responsible for obtaining, to 
include Federal records, and reiterated the type of records 
that VA would make reasonable efforts to get; the July 2003 
letter also requested the veteran to furnish any evidence 
that he had in his possession that pertained to his claim.  
The Board finds that these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claim on 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were only furnished to the veteran 
after the March 2001 rating action on appeal.  However,  the 
Board finds that the lack of full, pre-adjudication notice 
does not prejudice the veteran in any way, because the delay 
in issuing the 38 U.S.C.A. § 5103(a) notice did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.  05-7157 (Fed. Cir. Apr. 
5, 2006).  As indicated above, the rating action, RO letters, 
SOC, and SSOCs issued between 2001 and 2006 collectively 
explained to the veteran what was needed to substantiate his 
claim, as well as the relative responsibilities of the 
parties; after each, he was afforded an opportunity to 
provide information and/or evidence pertinent to the claim.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's most 
recent August 2005 notice letter and additional opportunities 
to provide information and/or evidence, the RO readjudicated 
the veteran's claim on the basis of all the evidence of 
record in February 2006, as reflected in the SSOC.

Hence, the Board finds that the VA's failure to fulfill the 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless. See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  


Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
extensive post-service VA and private medical records through 
2005.  In August 2000, May 2002, January and May 2004, and 
August 2005, the veteran was afforded comprehensive VA 
examinations in connection with his claim, and these 
examination reports, as well as a transcript of the March 
2003 Board hearing, are all of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence in 
connection with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Historically, by rating action of March 2001, the RO granted 
a permanent and total disability rating for pension purposes 
with SMP at the housebound rate from December 1999, and 
denied SMP based on A&A due to the following disabilities: 
chronic obstructive pulmonary disease (COPD), evaluated as 
100 percent disabling; coronary artery disease (CAD) status 
post coronary artery bypass graft (CABG), and peripheral 
vascular disease (PVD), each evaluated as 60 percent 
disabling; and hypertension, evaluated as 10 percent 
disabling, for a combined disability rating of 100 percent.  
In addition, by rating action of May 2005, the RO granted 
service connection from February 2005 for hearing loss, 
evaluated as 20 percent disabling, and tinnitus, evaluated as 
10 percent disabling.

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.351(a)(1).  The need for A&A means 
helplessness or being so nearly helpless as to require the 
regular A&A of another person.  38 C.F.R. § 3.351(b).  A 
veteran will be considered in need of regular A&A if he (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200, or less, in both eyes, or concentric 
contraction of the visual field to            5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
A&A under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular 
personal function" which a veteran is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of 
the enumerated factors. 

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMP based on A&A are not met, as the evidence does not 
show that any disability affecting the veteran renders him so 
helpless that he requires the regular A&A of another person.

On August 2000 VA examination, the veteran stated that he had 
to walk with a cane.  On examination, inspection and 
palpation of the chest was normal.  Auscultation showed 
decreased breath sounds with rhonchi but no wheezing.  There 
was a very poor anterior peripheral pulse, and a venous 
problem due to CABG on the left.  There was no current 
congestive heart failure (CHF).  Hypertension was well-
controlled, with a normal blood pressure reading of 130/78.  
There was motor weakness in both legs, for which the veteran 
required a cane for ambulation.  There was tenderness due to 
degenerative arthritis at the right hip area; there was no 
swelling, tenderness, or muscle spasm or atrophy.  Gait and 
stance were slightly abnormal due to motor weakness.  
Coordination was fair in the upper extremities, and a bit 
difficult in the lower extremities.  Knee reflexes and 
sensation were decreased bilaterally.  The diagnoses included 
CAD with CABG, complicated with CHF (which was currently 
compensated) and infection in the left leg venographic area; 
COPD with chronic bronchitis; PVD; right internal carotid 
artery occlusion; hypertension; hyperlipidemia; and abdominal 
aortic aneurysm repair.  The physician opined that the 
veteran was able to handle and manage his benefit payments in 
his best interest without restriction.       

On May 2002 VA examination to obtain information as to the 
veteran's entitlement to SMP based on A&A, the examiner noted 
that he was not hospitalized or permanently bedridden.  His 
best-corrected vision was not 5/200 or worse in both eyes, 
and he was felt to be capable of managing his benefit 
payments in his own best interest without restriction.  The 
examiner felt that the veteran required assistance to protect 
himself from the hazards and dangers of his daily 
environment, noting that he was of advanced age, reported 
dizziness, and had had 5 syncopal episodes resulting in falls 
over the past year, as a result of which his wife had moved 
in to assist him with laundry and some meal preparation and 
cooking.  The veteran reported intermittent episodes of loss 
of bowel and bladder control, and poor balance affecting 
ability to ambulate, which made him at risk of falling.  The 
examiner noted that the veteran was able to perform self-care 
and to travel beyond the premises of his home; he drove 
himself to visit his daughter every other day.  He showered 
by himself, dressed himself, shopped for himself, and drove 
himself to the current medical appointment.  

On current examination, the veteran was ambulatory with a 
cane and a shuffling gait and posture.  He appeared to be in 
a good nutritional state, and blood pressure was 124/66.  
There were diminished breath sounds but no rhonchi, rales, or 
wheezes.  The heart had a regular rate and rhythm without 
murmurs, rubs, or gallops.  Peripheral pulses were palpable.  
Musculoskeletal examination showed firm upper extremity 
muscles with full range of motion and no joint swelling, 
effusion, tenderness, muscle spasm, atrophy, or laxity.  The 
lower extremity muscles were firm, with decreased range of 
hip motion but no joint swelling, effusion, tenderness, 
muscle spasm, atrophy, or laxity.  Range of motion of the 
neck, spine, and trunk was limited, with deformity of the 
thoracic and cervical spine, with kyphosis of the thoracic 
spine and forward-tilting of the head.  The veteran could 
walk more than 50 feet without need for the assistance of 
another person.  He had right hip arthritis and PVD.  The 
examiner noted that the veteran left his home approximately 3 
or 4 times per week for visits to his daughter, and did not 
always need assistance, and that he reported impairment in 
mobility and intermittent bowel and bladder incontinence, but 
the examiner felt that the veteran was able to perform 
activities of daily living, although he required some 
assistance from his wife to shop, cook, and do laundry.

At the March 2003 Board hearing, the veteran testified about 
the nature and extent of his disabilities and on how they 
impaired him functionally.  He stated that he was fatigued, 
seldom left the premises of his home, and preferred not to 
drive anymore, but was independent in activities of daily 
living.

On January 2004 VA examination to obtain information as to 
the veteran's entitlement to SMP based on A&A, the physician 
noted that the veteran no longer drove a car and walked with 
difficulty with a cane, and that his wife was his main 
support in all activities, including driving him to and from 
medical appointments.  The veteran was not currently 
hospitalized or permanently bedridden and had no blindness, 
and was capable of managing his benefit payments without 
restriction.  The doctor commented that he might need 
assistance from his wife in protecting himself from the 
hazards and dangers of his daily environment, in that he was 
essentially sedentary at home and unable to walk for long 
distances, and left the premises only with the help of his 
wife, who drove him to medical appointments.  On current 
examination, the veteran appeared to be frail.  The lungs 
were clear to auscultation and percussion.  Gait was 
unsteady, for which he used a cane.  Although none of the 
veteran's multiple medical conditions was by itself 
responsible for his frailty and inability to leave his home, 
the examiner opined that he was entitled to A&A due to those 
multiple medical conditions which, combined with advanced age 
and obesity, made him dependent on help from another person 
for activities of daily living and to protect himself from 
the hazards of daily life.  

On May 2004 VA psychiatric examination, the veteran stated 
that his wife had left him, that he currently resided alone, 
and that he spent his day driving around and watching 
television.  He used a motorized scooter for mobility and 
reported inability to perform household chores including 
cooking, cleaning, and shopping because of his physical 
disabilities, but was able to drive himself on errands, to 
medical appointments, and to bars, having a beer occasionally 
in order to talk to people.  He also reported an interest in 
travel, which he intended to resume soon.  After examination, 
the doctor opined that the veteran was capable of managing 
his own benefits.  

The veteran's wife appeared with him at a June 2004 VA Social 
Work evaluation to determine entitlement to social services; 
she stated that she currently lived apart from him due to 
marital discord, but came daily to provide for his care.  

In August 2004, the veteran was hospitalized at a VA medical 
facility for evaluation of syncopal episodes that occurred 
when he was driving.  At the time of hospital discharge, he 
was ambulatory and advised not to drive, but that was his 
only activity limitation; he was otherwise felt to be 
independent in mobility and activities of daily living.

In statement received by the ROin March 2005, the veteran 
indicated that he was only able to walk a very short 
distance, had lost strength in his legs, and required an 
electric scooter for mobility and to perform activities such 
as cooking and washing.     

On August 2005 VA examination to obtain information as to the 
veteran's entitlement to SMP based on A&A, the veteran 
arrived for the examination in an electric scooter, and had 
driven himself to the appointment after lifting the           
87-pound scooter into the back of his vehicle.  He currently 
lived alone in an apartment, and his wife, who lived 
separately, brought him meals every few days, cleaned his 
apartment, and did his laundry.  The examiner noted that the 
veteran was not hospitalized or bedridden, and that he wore 
eyeglasses and had had cataract surgery with a lens implant 
in the right eye, but was not legally blind.  He managed his 
own finances and medications.  He complained of arthritis 
affecting the knees, hips, and low back which limited his 
ambulation and activity due to pain, as well as shortness of 
breath.  He stated that he could walk 50 feet with a cane, 
but used a scooter when he did errands such as grocery 
shopping, although his wife usually did errands such as 
banking and shopping for him.  He denied bowel or bladder 
incontinence.  He stated that he was independent in 
activities of daily living, and could get into a walk-in 
shower with a seat and shower by himself, brush his teeth, 
shave, and dress, and that he had no trouble with buckles, 
buttons, or zippers.  He reported difficulty with shortness 
of breath and back pain tying his shoes, as a result of which 
he only had slip-on shoes, which he could put on by himself.  
He could prepare light meals such as breakfast or a sandwich, 
but his wife did the major cooking.  On a typical day, the 
veteran described visiting socially with other apartment 
residents, as well as going outside the building.  He was 
able to get out of the apartment to run errands or attend 
appointments, and put his scooter into his vehicle for any 
distance ambulation.  

On current examination, the veteran ambulated without 
mechanical device to the examining chair and table with a 
slow, limping gait and a mildly forward-flexed posture.  He 
was neatly dressed, overweight in body build, and in a good 
state of nutrition.  A blood pressure reading of 102/60 was 
recorded.  No hearing deficits were apparent.  The chest was 
clear to auscultation and percussion, but breath sounds were 
decreased.  The heart had a regular rate and rhythm, and 
there were no murmurs, rubs, or gallops.  Peripheral pulses 
were present throughout.  Range of motion of the upper 
extremities was intact except for the left shoulder, and the 
muscles were firm, with no joint swelling, effusion, 
tenderness, muscle spasm, atrophy, or laxity, or lack of 
coordination, weakness, or other interference.  Other than 
limited left hip range of motion, there were no significant 
range of motion abnormalities in the lower extremities, and 
the muscles were firm, with no joint swelling, effusion, 
tenderness, muscle spasm, atrophy, or laxity, or lack of 
coordination, weakness, or other interference.  There was 
some mild limitation of thoracic and lumbar spine range of 
motion, but the cervical spine was within normal limits.  X-
rays revealed degenerative changes of the hips and 
lumbosacral spine.  A stress test showed no evidence of 
ischemia.  Pulmonary function tests showed severe obstructive 
lung disease, with significant improvement after 
bronchodilator treatment.  

The examiner noted that the veteran lived alone, was 
independent in activities of daily living such as grooming, 
dressing, and toileting, continued to drive, ambulated 
distances in an electric scooter, and used a cane in his 
apartment, and opined that, although he required the 
assistance of another person for errands and household chores 
due to physical limitations caused by his arthritis and COPD, 
he did not require the assistance of another person to 
protect him from the ordinary hazards of his daily 
environment, or to attend to the hazards of daily living.       

While the veteran reports, and the record confirms, his 
limited mobility stemming from his respiratory, 
cardiovascular, and arthritic disabilities, the Board finds 
that his overall disability picture does not prevent him from 
protecting himself from the hazards or dangers incident to 
his daily environment.  The Board finds that the totality of 
the medical evidence in this case contains no credible 
evidence of an inability to perform most of the functions 
associated with daily living, and the veteran is clearly not 
bedridden.  In this regard, the Board considers the May 2002 
VA medical comment that the veteran required assistance to 
protect himself from the hazards and dangers of his daily 
environment, and the equivocal January 2004 VA medical 
comment that he might need assistance from his wife in 
protecting himself from the hazards and dangers of his daily 
environment to be of limited probative value in determining 
entitlement to SMP based on A&A, inasmuch as they are not 
supported by the clinical findings and observations on those 
and subsequent examinations and evaluations of the veteran.  

Rather, the Board ascribes greater probative value to other 
actual clinical findings and medical observations on 
evaluations of the veteran's physical condition to support 
the conclusions that his overall disability picture does not 
prevent him from protecting himself from the hazards or 
dangers incident to his daily environment, and that he is 
able to perform most of the functions associated with daily 
living.  In this regard, the Board notes the May 2002 VA 
medical observations that the veteran was able to perform 
self-care and activities of daily living, and to travel 
beyond the premises of his home, driving himself and 
showering, dressing, and shopping for himself, and requiring 
some assistance from his wife only to shop, cook, and do 
laundry; the January 2004 VA medical observation that none of 
the veteran's multiple medical conditions was by itself 
responsible for his frailty and inability to leave his home; 
the May 2004 VA physician's observations that the veteran 
spent his day driving himself on errands, to medical 
appointments, and to bars, and used a motorized scooter for 
mobility; the August 2004 VA hospital advice not to drive as 
the veteran's only activity limitation, and finding that he 
was otherwise independent in mobility and activities of daily 
living; and the August 2005 VA examiner's observations that 
the veteran was independent in activities of daily living 
such as grooming, dressing, and toileting, continued to 
drive, ambulated distances in an electric scooter which he 
himself lifted into and out of his vehicle, and used a cane 
in his apartment, and opinion that, although he required the 
assistance of another person for errands and household chores 
due to his physical limitations, he did not require the 
assistance of another person to protect him from the ordinary 
hazards of his daily environment, or to attend to the hazards 
of daily living.  The Board thus finds these latter VA 
clinical findings, observations, and conclusions to be 
dispositive of the question of whether the veteran requires 
SMP based on A&A, and that these more persuasive medical 
observations and opinions militate against the claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  
 
For all the foregoing reasons, the Board finds that the 
appeal in the claim for SMP based on A&A must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski,  1 Vet. App. 49, 53-56 (1990).




ORDER

SMP based on A&A is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


